 1   Tanya E. Moore, SBN 206683
     MISSION LAW FIRM, A.P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone: (408) 298-2000
     Facsimile: (408) 298-6046
 4   E-mail: service@mission.legal
 5   Attorney for Plaintiff,
     Albert Dytch
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11   ALBERT DYTCH,                                  )     No. 4:18-cv-03585-KAW
                                                    )
12                  Plaintiff,                      )     STIPULATION TO CONTINUE LAST
                                                    )     DATE TO MEET AND CONFER UNDER
13          vs.                                     )     GENERAL ORDER 56 AND RELATED
                                                    )
14   EK FOOD SERVICES, INC. dba                     )     DATE; [PROPOSED] ORDER
     MARUFUKU RAMEN; JONATHAN C.                    )
15                                                  )
     MOON;
                                                    )
16                                                  )
                    Defendants.                     )
17                                                  )
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20                                                  )
                                                    )
21
22          WHEREAS, on June 18, 2018, the Court issued a Scheduling Order for Cases
23   Asserting Denial of Right of Access under the Americans with Disabilities Act (Dkt. 4) (“the
24   Scheduling Order”);
25          WHEREAS, Plaintiff Albert Dytch (“Plaintiff”) and Defendants, EK Food Services,
26   Inc. dba Marufuku Ramen; and Jonathan C. Moon (“Defendants,” and together with Plaintiff,
27   “the Parties”) conducted the joint site inspection required by General Order 56 and this Court’s
28   Scheduling Order, on September 25, 2018.

      STIPULATION TO CONTINUE LAST DATE TO MEET AND CONFER UNDER GENERAL ORDER 56
                           AND RELATED DATE; [PROPOSED] ORDER


                                                 Page 1
 1           WHEREAS, the Scheduling Order required that the Parties, and their counsel, to meet
 2   and confer in person no later than 28 days after the joint site inspection, here, October 23,
 3   2018;
 4           WHEREAS, the Defendants require additional time to review findings from the joint
 5   site inspection, and such information is necessary for the parties to discuss barrier removal.
 6   Nevertheless, the parties will work together preliminarily to resolve any questions or disputes.
 7   After such preliminary discussions have completed, the parties agree that the meet and confer
 8   may proceed with maximum productivity and likelihood of settlement of Plaintiff’s claims for
 9   injunctive relief.
10           NOW, THEREFORE, it is hereby stipulated by and between the Parties, through their
11   respective counsel, that the meet and confer required under General Order 56 and this Court’s
12   Scheduling Order take place on November 16, 2018 at 11:30 a.m. The Parties accordingly
13   request an extension of the deadline to complete the meet and confer to November 16, 2018.
14           IT IS FURTHER STIPULATED that if a settlement of the matter is not reached at
15   the meet and confer, that Plaintiff shall file a Notice of Need for Mediation within 14 days of
16   the meet and confer.
17           IT IS SO STIPULATED.
18
     Dated: October 23, 2018                     MISSION LAW FIRM, A.P.C.
19
20                                               /s/ Tanya E. Moore
21                                               Tanya E. Moore
                                                 Attorney for Plaintiff,
22                                               Albert Dytch
23
     Dated: October 23, 2018                     BOWIE & SCHAFFER
24
25
                                                 /s/ Eric C. Schaffer
26                                               David J. Bowie
                                                 Eric C. Schaffer
27                                               Attorneys for Defendant,
28                                               EK Food Services, Inc. dba Marufuku Ramen

      STIPULATION TO CONTINUE LAST DATE TO MEET AND CONFER UNDER GENERAL ORDER 56
                           AND RELATED DATE; [PROPOSED] ORDER


                                                 Page 2
 1   Dated: October 23, 2018                      SOYEUN D. CHOI, ESQ., PC
 2
 3                                                /s/ Soyeun D. Choi
                                                  Soyeun D. Choi
 4                                                Attorney for Defendant,
                                                  Jonathan C. Moon
 5
 6                                            ATTESTATION
 7
     Concurrence in the filing of this document has been obtained from each of the individual(s)
 8   whose electronic signature is attributed above.
 9                                                /s/ Tanya E. Moore
10                                                Tanya E. Moore
                                                  Attorney for Plaintiff,
11                                                Albert Dytch
12
                                                 ORDER
13
              The parties having so stipulated and good cause appearing,
14
              IT IS HEREBY ORDERED that the in person meet and confer required by this
15
     Court’s Scheduling Order and General Order 56 shall take place no later than November 16,
16
     2018.
17
              IT IS FURTHER ORDERED that if the parties are unable to reach a settlement of
18
     this matter at the in person meet and confer, Plaintiff shall file a Notice of Need for Mediation
19
     within 14 days of the meet and confer.
20
21
     IT IS SO ORDERED.
22
23
     Dated:    10/24/18
24                                                United States Magistrate Judge
25
26
27
28

      STIPULATION TO CONTINUE LAST DATE TO MEET AND CONFER UNDER GENERAL ORDER 56
                           AND RELATED DATE; [PROPOSED] ORDER


                                                  Page 3
